Title: To Thomas Jefferson from Pseudonym: "A Friend", 5 December 1805
From: Pseudonym: “A Friend”
To: Jefferson, Thomas


                                          
                            
                            [on or before 5 Dec. 1805]
                        
                  I had forgot in my last to mention the arrival at n york of General Miranda. This event forms a link in Burrs Manouevres. His instructions like those of Burr come from the same source…the same plans, or others Similar in their tendency are to Be offer’d to you…Be careful; although ostensibly directed against a Foreign Power, the distruction of our Government, Your ruin and the material injury of the atlantic states are their true object
                  
                     A Freind 
                     
                  
               